Order entered December 19, 2022




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-22-00751-CV

   NIKOLAY VLADOV, TEODORA ARSOVA, AND ELENA ARSOVA,
                       Appellants

                                       V.

     AUTOHAUS, LLC D/B/A EWING AUTOMOTIVE GROUP AND
            MERCEDES BENZ OF PLANO, Appellees

               On Appeal from the County Court at Law No. 2
                           Collin County, Texas
                   Trial Court Cause No. 002-02979-2020

                                   ORDER

      Before the Court is court reporter Antoinette Varela’s December 16, 2022

request for an extension of time to file the reporter’s record. We GRANT the

request and ORDER the record be filed no later than January 20, 2023.


                                            /s/   BONNIE LEE GOLDSTEIN
                                                  JUSTICE